                                             Case 3:21-cv-00135-HDM-WGC Document 25 Filed 07/14/21 Page 1 of 3



                                         1   Howard E. Cole, Bar No. 4950
                                             HCole@lewisroca.com
                                         2   Jennifer K. Hostetler, Bar No. 11994
                                             JHostetler@lewisroca.com
                                         3   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                             3993 Howard Hughes Parkway, Suite 600
                                         4   Las Vegas, NV 89169
                                             Tel: 702.949.8200
                                         5   Fax: 702.949.8398
                                         6   Robert G. Riegel, Jr.*
                                             Florida Bar No. 0352759
                                         7
                                             rriegel@rtlaw.com
                                         8   Michael J. Lufkin*
                                             Florida Bar No. 0030492
                                         9   mlufkin@rtlaw.com
                                             ROGERS TOWERS, P.A.
3993 Howard Hughes Parkway, Suite 600




                                        10   1301 Riverplace Boulevard, Suite 1500
                                             Jacksonville, FL 32207
                                        11
                                             Tel: 904.398-3911
                                        12   Fax: 904.348-5894
                                             *Admitted Pro Hac Vice
Las Vegas, NV 89169




                                        13
                                             Attorneys for Defendant Chromalloy Nevada
                                        14
                                                                               UNITED STATES DISTRICT COURT
                                        15                                          DISTRICT OF NEVADA
                                        16
                                             MARCI WELCH, an individual,                           Case No. 3:21-cv-00135-HDM-WGC
                                        17
                                                                  Plaintiff,
                                        18                                                           ORDER GRANTING
                                                       v.                                           STIPULATION OF DISMISSAL
                                        19
                                                                                                         WITH PREJUDICE
                                             CHROMALLOY NEVADA, business entity
                                        20   unknown; RAMON PERROT, an individual,
                                             an individual, and DOES I-20, inclusive;
                                        21   ROE CORPORATIONS 1-20, inclusive,
                                        22                        Defendants.
                                        23

                                        24             Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and this Court’s Minute Order dated June 9,
                                        25   2021 (ECF. 22), Plaintiff Marci Welch and Defendant Chromalloy Nevada hereby stipulate to
                                        26   ///
                                        27   ///
                                        28   ///


                                             114992971.1
                                             Case 3:21-cv-00135-HDM-WGC Document 25 Filed 07/14/21 Page 2 of 3



                                         1   dismissal of the above-styled action in its entirety with prejudice.
                                         2
                                              DATED this 14th day of July 2021.              DATED this 14th day of July 2021.
                                         3

                                         4    RICHARD A. HARRIS LAW FIRM                     LEWIS ROCA ROTHGERBER CHRISTIE LLP

                                         5    By: / s / Burke Huber                          By:      / s / Howard E. Cole
                                                 Burke Huber, Bar No. 10902                        Howard E. Cole, Bar No. 4950
                                         6       burke@richardharrislaw.com                        HCole@lewisroca.com
                                         7       801 South Fourth Street                           Jennifer K. Hostetler, Bar No. 11994
                                                 Las Vegas, NV 89101                               JHostetler@lewisroca.com
                                         8       Tel.: 714.392.9555                                3993 Howard Hughes Parkway, Suite 600
                                                 Fax: 702.444.4455                                 Las Vegas, NV 89169
                                         9                                                         Tel.: 702.949.8200
                                                  Attorney for Plaintiff                           Fax: 702.949.8398
3993 Howard Hughes Parkway, Suite 600




                                        10

                                        11                                                         and

                                        12                                                         Robert G. Riegel, Jr.*
                                                                                                   Florida Bar No. 0352759
Las Vegas, NV 89169




                                        13                                                         rriegel@rtlaw.com
                                                                                                   Michael J. Lufkin*
                                        14                                                         Florida Bar No. 0030492
                                        15                                                         mlufkin@rtlaw.com
                                                                                                   ROGERS TOWERS, P.A.
                                        16                                                         1301 Riverplace Boulevard, Suite 1500
                                                                                                   Jacksonville, FL 32207
                                        17                                                         Tel.: 904.398.3911
                                                                                                   Fax: 904.348.5894
                                        18                                                         *Admitted Pro Hac Vice
                                        19
                                                                                                   Attorneys for Defendant Chromalloy Nevada
                                        20

                                        21         IT IS SO ORDERED.

                                        22         Dated this 15th day of July, 2021.
                                        23

                                        24                                                         ________________________________
                                                                                                   UNITED STATES DISTRICT JUDGE
                                        25

                                        26

                                        27

                                        28

                                                                                              -2-
                                             114992971.1
